Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.
Claims 1-10 are rejected.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  1, 9 and 10 all claim that one device has a higher functionality.  However, it is unclear how to define or interpret this.  The specification states that one device has a higher functionality, but does not discuss what this is or how to ascertain the metes and bounds of the term and therefore the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trundle (U.S. PG Pub. 2010/0289643).

As to claim 1, 9 (air conditioner claim with similar elements)  and 10 (method claim with similar elements). Trundle teaches a control system comprising an air conditioner and a file server (where the rules are stored), the control system controlling the air conditioner, wherein the file server includes a lifestyle log in which information associating lifestyle information indicating a lifestyle with a control method of the air conditioner is accumulated [0094 The example rules include rules 411-426 that each define an action that is to occur when one or more conditions defined in the attribute columns 401-409 are met. The rules 411-426 may be system defined rules applicable to multiple (e.g., all) properties or may be user customized rules set based on user input indicative of the user's preferences. Although the example rules shown in FIG. 4 include sixteen rules, the sixteen rules represent example rules and actual implementations may include more (or fewer) rules. In addition, any combination of the attributes defined in the attribute columns may be used to set a rule] , and wherein the air conditioner includes: processing circuitry to:  operate the air conditioner based on a first control request acquired from a first device[0064] In some implementations, the native monitoring application 242, 252 enables the mobile device to connect to thermostat(s) remotely and provide a user real-time, remote control of temperature in a building. For example, a user may take the user's mobile device on a business trip out of town. While the user is out of town, the weather at the user's home becomes unexpectedly hot. The user may use native monitoring application 242, 252 to control the thermostat(s) in the user's home to turn the air conditioning system on or adjust a temperature of the home to a desired level. In this example, when the temperature becomes hot and the user has a pet that remains in the home, the user may lower the temperature of the thermostat to cool the home to increase the comfort of the pet. Alternatively, when the temperature becomes hot and no one remains in the home, the user may increase the temperature of the thermostat to save on energy costs of cooling the home unnecessarily., and select a control method from the lifestyle log based on a second control request acquired from a second device with higher functionality than the first device, and operate the air conditioner using the control method that has been selected [0154 In examples in which the system detects identities for multiple users, the system 200 performs operations related to controlling the one or more energy consuming devices in accordance with preferences of each identified user to the extent possible. For instance, the system 200 analyzes the preferences for each identified user and determines whether any conflicts exist (e.g., a first user prefers a different temperature than a second user). When the system 200 determines that no conflicts exist, the system 200 applies the preferences of all of the identified users. However, when the system 200 detects one or more conflicts, the system 200 resolves the conflicts based on user priority or privileges data. For instance, when both a parent user and a child user are detected within a property and have conflicting preferences, the system 200 may determine to apply the preferences of the parent user because the parent user has superior priority to the child user.]  Trundle teaches that a thermostat can be adjusted by a first device, such as child’s phone.  Trundle then states that a user with a higher priority can alter the home automation components, including an air conditioner, based on lifestyle log (see fig. 4).  


As to claim 2, Trundle teaches wherein the second device includes: a memory to store attribute information of a user who uses the air conditioner; and Attorney Docket No. 129B_017_TN processing circuitry to:  display a request acceptance screen for accepting a control-operation for the air conditioner from the user as a control-operation request-,_and upon accepting the control-operation request from the user through the request acceptance screen, transmit the second control request including the control- operation request and the attribute information of the user to the processing circuitry of the air conditioner [0114 FIG. 6 illustrates an interface 600 that enables user control over a thermostat from a remote location. The interface 600 may be presented over a network (e.g., as a webpage on a personal computer) or may be displayed by an application that operates on a device (e.g., displayed by a native monitoring application on a mobile device). The interface 600 includes a thermostats area 610. The area 610 displays a current temperature measured by the thermostat, a current mode set for the thermostat, an indication of when the thermostat measurements were last updated, and a target temperature the thermostat is attempting to maintain at the property. The area 610 also includes a control that allows a user to set an operating mode of the thermostat and a control that allows a user to set a target temperature for the thermostat.].  

As to claim 3, Trundle teaches wherein the processing circuitry of the air conditioner extracts one or more control methods corresponding to lifestyle information indicating a lifestyle of the user from the lifestyle log, based on the attribute information of the user included in the second control request[0154] (fig, 4),and selects a control method appropriate for the control-operation request included in the second control request from among the one or more extracted control methods, as a selected control method[0154].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Trundle (U.S. PG Pub. 2010/0289643) in view of Yamada (U.S. PG Pub. 2018/0357547).

Trundle teaches most of the claimed invention, including determine a lifestyle log and executing commands based on said log. but fails to explicitly teach the limitations of claim 4-5.  However, this is an obvious variation and is taught by Inoue as follows:


As to claim 4, Yamada teaches wherein the processing circuitry of the air conditioner transmits the selected control method that has been selected to the second device, wherein the processing circuitry of the second device displays a confirmation screen for making the user confirm whether or not the air conditioner can be operated by the-4-Attorney Docket No. 129B_017_TN selected control method, and transmits a confirmation result to the processing circuitry of the air conditioner, and wherein the processing circuitry of the air conditioner controls the air conditioner using the selected control method when the confirmation result is yes (fig. 10 [0238-0242]).
  
As to claim 5, Yamada teaches wherein (the processing circuitry of the air conditioner extracts one or more control methods corresponding to lifestyle information indicating a lifestyle of the user from the lifestyle log, based on the attribute information of the user included in the second control request Trundle as shown above), and extracts, as one or more control method candidates, one or more control methods appropriate for the control-operation request included in the second control request from among the one or more extracted control methods, and transmits the one or more control method candidates that have been extracted to the second device, and wherein the processing circuitry of the second device displays a selection screen for selecting a control method from among the one or more control method candidates, and transmits a control method selected by the user through the selection screen to the processing circuitry of the air conditioner, as a selected control method, and wherein the processing circuitry of the air conditioner controls the air conditioner using the selected control method (fig. 10 [0238-0242]).  Examiner notes that there needs only be one candidate (such as air condition off) to satisfy the claim.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Trundle with Yamada since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the confirmations that occur on a Trundle’s second device for controlling an HVAC unit as done in Yamada. 




Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Trundle (U.S. PG Pub. 2010/0289643) in view of Kido (U.S. PG Pub. U.S. PG Pub. 20210156585) .

Trundle teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 6-7.  However, this is an obvious variation and is taught by Inoue as follows:


As to claim 6, Kido teaches wherein the second device communicates with the air conditioner via a wireless local area network (LAN), and accepts a control-operation for the air conditioner that cannot be accepted by the first device, as the control-operation request [0017].  

As to claim 6, Kido teaches wherein the first device is a remote controller that communicates with the air conditioner through short-range wireless communication, or control-operation equipment that is provided in the air conditioner and communicates with the air conditioner through short-range wireless communication (element 16 direct HVAC remote), and wherein the second device is a personal computer, a smartphone, a mobile phone, or a tablet computer, and communicates with the air conditioner via a wireless LAN (element 17 mobile phone) [0017].  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Trundle with Kido since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the system of Trundle having short range wireless controllers.

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Trundle (U.S. PG Pub. 2010/0289643) in view of Inoue (U.S. PG Pub. 2020/0088435).

Trundle teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 8.  However, this is an obvious variation and is taught by Inoue as follows:

As to claim 8, Inoue teaches wherein the air conditioner includes a display to display whether being operated by the first device or being operated by the second device (fig. 12).  Figure 12 shows that the air conditioner can have indication when interaction with a remote control and a mobile terminal. 


It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Trundle with Inoue since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result would be the air conditioner of Trundle having the indicators of Inoue.

Other Prior art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higuchi (U.S. PG Pub. 2019/0041080) teaches and AC using with short range wireless remote controllers.
Masuda (U.S. PG Pub. 2017/0264979) teaches using multiple mobile terminals that control based on a lifestyle. 
Horton (2016/0261425) teaches a thermostat that can be updated by a mobile device and a user profile
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119